FORM − RUL16COR



                                        UNITED STATES BANKRUPTCY COURT
                                              DISTRICT OF ARIZONA


In re:                                                          Case No.: 2:18−bk−13314−MCW

  ADAM MICHAEL JAMES                                            Chapter: 7
Debtor(s)



   Hughes Federal Credit Union                                  Adversary No.: 2:19−ap−00001−MCW
Plaintiff(s)

v.

  ADAM MICHAEL JAMES
Defendant(s)



                  NOTICE OF SCHEDULING CONFERENCE AND ORDER
           RE: RULE 7016(b) OF FEDERAL RULES OF BANKRUPTCY PROCEDURE

All defendants having answered, and any non−answering defendants having been defaulted, IT IS HEREBY
ORDERED:

         1. Pursuant to Federal Rule of Bankruptcy Procedure 7016, the parties are to appear at a Scheduling Conference
            not to exceed fifteen (15) minutes on March 5, 2019 at 10:00 AM at the U.S. Bankruptcy Court, 230 N.
            First Avenue, 7th Floor, Courtroom 702, Phoenix, AZ. ALL COUNSEL SHALL HAVE ACCESS TO
            THEIR CALENDARS AT THE SCHEDULING CONFERENCE as the Court will set deadlines and may
            schedule the matter for trial.

         2. At least fourteen (14) days before the Scheduling Conference the parties shall hold the initial meeting required
            by Bankruptcy Rule 7026(f). This meeting may be held telephonically.
         3. The parties shall make the initial disclosures required by Rule 7026(a) and file the discovery plan required by
            Rule 7026(f) at least two (2) business days before the Scheduling Conference.

         4. AT THE SCHEDULING CONFERENCE, THE PARTIES SHALL BE PREPARED TO DISCUSS
            THE FOLLOWING:
                a. Whether the parties have complied with the requirement of Bankruptcy Rules 7008(a) and 7012(b)
                    and local Bankruptcy Rules 7008−1 and 7012−1 regarding designation of the matter as core or
                    non−core and whether they consent to the entry of final orders or judgments by the Bankruptcy Court;
                b. all matters relevant to the entry of a scheduling order; including all matters set forth in Bankruptcy
                    Rule 7016(b);
                c. whether a trial is required;
                d. whether expert testimony will be proffered;
                e. deadlines for disclosure of experts and deadline for exchanges of expert reports;
                 f. deadlines to complete expert and non−expert discovery;
                g. deadline for filing dispositive motions;
                h. deadlines for filing motions in limine and pretrial briefs;
                 i. deadlines for exchanging and filing lists of witnesses and exhibits, and exchanging copies of exhibits;
                 j. deadline for filing the joint pretrial statement;
                k. deadline for making a request for a mediation or settlement conference;
                 l. whether all parties agree on use of declarations for direct testimony of fact and/or expert witnesses;
                    and
                m. the estimated time for trial.
     Case 2:19-ap-00001-MCW Doc 6 Filed 01/28/19 Entered 01/28/19 08:16:13                                      Desc
                          Rule 16 Ord Sched Conf Page 1 of 2
     5. Federal Rules of Bankruptcy Procedure 7026 through 7037 and local Bankruptcy Rule 7037−1 shall apply to
        all discovery in this proceeding. At the Scheduling Conference, and after consultation with the parties and
        considering the nature of the claims to be resolved, the Court will decide whether further compliance with the
        Bankruptcy Rules is necessary or appropriate. If further compliance is excused, limited or conditioned, the
        Court will enter such further scheduling orders at the Scheduling Conference as may be appropriate in the
        circumstances.

     6. Extension for Good Cause and Requests for Pre−trial Conferences. THE DEADLINES SET FORTH IN
        THIS ORDER MAY BE EXTENDED ONLY BY APPROVAL OF THE COURT. The Court will
        consider a request for a pre−hearing conference to adjust the dates and procedures set forth in this order. Any
        request for a pre−hearing conference must be made by motion and must set forth why the deadlines and
        procedures in this order need to be extended or otherwise adjusted.

     7. Plaintiff shall provide notice of this order on ALL defendants and interested parties and file a certificate of
        service with the Court.




Date: January 28, 2019                                       BY THE COURT



Address of the Bankruptcy Clerk's Office:                    HONORABLE Madeleine C. Wanslee
U.S. Bankruptcy Court, Arizona                               United States Bankruptcy Judge
230 North First Avenue, Suite 101
Phoenix, AZ 85003−1727
Telephone number: (602) 682−4000
www.azb.uscourts.gov




    Case 2:19-ap-00001-MCW Doc 6 Filed 01/28/19 Entered 01/28/19 08:16:13                                     Desc
                         Rule 16 Ord Sched Conf Page 2 of 2
